Honorable,S.E. Peavy, M.D.
Commissionerof Health
Texas State Department of Health
Austin, Texas
                         Opinion No. C-556
                         Re: Constructionof Senate Bill 527,
                             Acts of the~59th Le islature,
                             Regular Session, 19f5, relating
                             to the financing of services to
                             crippled children with blindness,
Dear Dr. Peavy:              and related questions.'
      Your request for an opinion on the above subject matter
asks the following questions:
          1. Does Section 3 of Senate Bill 527,.
     Acts of the 59th Legislature,Regular Session,
     1965, "place upon the State Commission for the
     Blind the responsibilityof financing services
     to crippled children with blindness and other
     crippling conditions?"
          2. Is Section 2 of Senate Bill 527, Acts
     of the 59th Legislature,Regular Session, 1965,
     in conflict with Article &%lgc, Vernon's Civil
     Statute's,as amended by House Bill 268, Acts of
     the 59th Legislature,Regular Session, 1965?
          3. Is Section 2 of Senate Bill 527, Acts
     of the 59th Legislature,Regular Session, 1965,
     in conflict with a Federal regulation relating
     to the administrationof programs for crippled
     children, providing in part: '!Withrespect to
     the crippled children's services program for the
     establishment,in the State agency, of a separate
     organizationalunit charged primarily with respon-
     sibilitiesin the field of health services for
     crippled children and including,at least, the
     planning, promoting and coordinatingof crippled


                              -zbaa-
Hon. J. E. Peavy, M.D., page 2 (C-556)


     children's services and the administration
     of the unit and its staff as provided under
     the'state Plan: Provided, That, where the
     major functions of the State Agency relate to
     the provision of health services to children,
     as in the case of a Crippled Children'sCom-
     mission, such commission shall itself be con-
     sidered as the separate organizationalunit
     required."?
           4. Is the State Board of Health required
      to approve any physicians who may be used by
      the State Commission for the Blind in admlnis-
      tering Section 2 of Senate Bill 527'1
          5. Is the Commission for the Blind fi-
     nancially responsibleas well as otherwise re-
     sponsible for rendering all services to the
     visually handicapped?
      House Bill 268 passed the Legislatureon April 22na, 1965,
and Senate Bill 527 passed the Legislatureon May 13, 1965. Sec-
tion 2 of Article &419c, Vernon's Civil Statutes, as amended by
Section 1 of House Bill 268, defines a crippled child as follows:
          "A crippled child is defined as any person
     under twenty-one (21) years of age whose physical
     functions or movements are impaired by reason of
     a joint, bone, or muscle defect or deformity, to
     the extent that the child is or may be expected to
     be totally or partially incapacitatedfor education
     or remunerativeoccupation. To be eligible for re-
     habilitationservice under this Act, the child's
     disabilitymust be such that it is reasonable to
     expect that such child can be improved through hospi-
     talization,medical or surgical care, artificial
     appliances,or through a combinationof these serv-
     ices."
      The definition in House Bill 268 of a crippled child, above-
quoted, was again changed by the provisions of Section 3 of Senate
Bill 527, Acts of the 59th Legislature,and such definition,be-
ing the latest expressionof the Legislature,will control. A
crippled child is now defined as:
           "A crippled child is defined as any person
      under twenty-one (21) years of age, whose physical


                              -2689-
   1    -




Hon. J. E. Peavy, M.D., page 3 (c-556)


       functions or movements are impaired by reason
       of a joint, bone, or muscle defect or deformity,
       to the extent that the child is or may be expect-
       ed to be totally or partially incapacitatedfor
       education or remunerativeoccupation. To be ,elig-
       ible for rehabilitationservice under this Act,
       the child's disabilitymust be such that it is
       reasonable to expect that child can be improved
       through hospitalization,medical or surgical care,
       artificial appliances, or through a combinationof
       these services. For the purpose of this Act a
       'crippledchild' includes a child whose sole or
       primary handicap is blindness or other substantial
       visual handicap, but the responsibilityfor render-
       ing services to a child crippled with blindness or
       other substantialvisual handicap is that of the Com-
       mission for the Blind."
      In view of the foregoing,a child whose sole or primary
handicap is blindness or other substantialvisual handicap is
the responsibilityof the Commission for the Blind rather than
the responsibilityof the State Department of Health. All other
crippled children, as defined, are the responsibilityof the
State Department of He'alth.
      Senate Bill'527 does not amend or modify the provisions of
Article &+lgc, Vernon's Civil Statutes, designatingthe State
Department of Health as the agency to receive funds which are ap-
propriated by the Federal Government to be used in the State of
Texas in matching State funds which are appropriatedby the Legis-
lature or to receive any other funds which are not required to be
matched by the Legislature for the physical restorationof crip-
pled children. Article 441gc, Section 8,'Vemonls Civil Statutes.
      Section 2 of Senate Bill 527 is not in conflict with the
Federal regulationrelating to the administrationof rograms for
crippled children set out in your request. Article 411% does
not require the approval by the State Department of Health of
physicians used by the State Commission for the Blind in adminis-
tering the visual care provided for in Senate Bill 527.
                        SUMMARY
            Section 2 of Senate Bill 527, Acts of the
            59th Legislature,Regular Session, 1965,
            relating to the responsibilitiesof the
            State Commission for the Blind, amends the


                              -2690-
                                                   t   ,




Hon. J. E. Peavy, M.D., page 4 (C- 556)


            definition of a Crippled child defined by
            the provisions of Article 4419c, Vernon's
            Civil Statutes, to include a crippled~child
            who is handicappedby blindness or.other
            substantialvisual handicap, but the res-
            ponsibilityfor rendering services to a child
            crippled with blindness or other substantial
            visual handicap is that of the Commission for
            the Blind. In all other respects, the respon-
            sibility for a crippled child is that of the
            State Department of Health, and Article 4419c,
            Vernon's Civil Statutes, is not amended in
            any other respect.

                               Yours very truly,
                               WAGGONER CARR
                               Attorney General



                               By@!k?%ee+
                                   Assistant
JR:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
Terry Goodman
Ralph Rash
Mario Obleao
APPROVED FOR THE ATTORNEY QENERAL
By: T. B. Wright




                               -2691-